Title: From George Washington to Richard Chichester, 23 November 1793
From: Washington, George
To: Chichester, Richard


          
            Dear Sir,
            German Town [Pa.] 23th Novr 1793.
          
          On the 21st instt I was favored with your letter of the 10th.
          I am very sorry that so trivial a matter as that related in it, should have given you
            one moments pain. There must have been some misconception on the part of Colo. Burgess
            Ball if he understood that I had been informed it was you, who had killed my English
            Buck; for no such information that I can recollect ever was given to me. I had heard
            before the rect of your letter but how, is more like a dream than reality, that that
            particular Deer was killed on Ravensworth. Nor did I ever suppose that you would have
            been so unneighbourly as to kill any of my Deer knowing them to be such; but as they had
            broke out of the Paddock in wch they had been confined & were going at large—and
            besides consisted as well of Country as English Deer I wished to protect them as much as
            I was able and upon that principle, and that alone, declined giving the permission you
            asked to hunt some of my Woods adjoining to yours—knowing that they did not confine
            themselves within my exterior fences—and moreover that, when Hounds are in pursuit no
            person could distinguish them from the wild Deer of the Forest. I thank yo. for yr kind wishes—& am sorry to hear you are
            in such bad health yourself & sincerely wish you may be restored to that which is
            good—My Compliments to Your Lady & Mrs McCarty 
            & I am Dr Sir Yr Obedt Hble Servt
          
            G. W——n
          
         